Citation Nr: 1513462	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for vertigo.

2. Entitlement to service connection for chronic bronchitis.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for pernicious anemia, also claimed as Vitamin B12 deficiency.

5. Entitlement to an effective date earlier than May 11, 2012 for assignment of a 40 percent disability rating for low back strain with degenerative disc disease.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to April 2010, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Specifically, a rating decision in August 2011 denied service connection for vertigo, chronic bronchitis, knee problems, and pernicious anemia or Vitamin B12 deficiency.  A rating decision in August 2012 granted an increased disability rating of 40 percent for low back strain and assigned an effective date of May 11, 2012.

The issue of entitlement to service connection for pernicious anemia is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Vertigo had its onset in service.

2. Chronic bronchitis has not been shown to be a result of active duty military service.

3. Current knee problems have not been shown to be a result of active duty military service.

4. The Veteran did not appeal the January 2011 rating decision granting a 20 percent disability rating for low back disability, nor did he file any evidence of worsened disability prior to May 2012.

5. The Veteran's claim for an increased disability rating for his low back disability was received on May 11, 2012.


CONCLUSIONS OF LAW

1. The criteria for service connection for vertigo have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3. The criteria for service connection for bilateral knee disorders have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4. The criteria for an effective date earlier than May 11, 2012 for the award of increased disability rating of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2010 and January 2011, the RO sent the Veteran letters, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2010, November 2010, February 2011, February 2012, and June 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.



Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 






Facts and Analysis

Vertigo

The record shows that the Veteran was treated for acute vertigo on several occasions in service in September and October 2009.  He was prescribed ibuprofen, which proved effective in treating his symptoms.

The Veteran has asserted that he has continued to suffer from vertigo on a regular basis since 2009.  By law, he is considered competent to provide evidence with respect to symptoms he has experienced, which would include sensations of vertigo.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has stated that he has treated his vertigo and dizziness with ibuprofen on an as-needed basis, which has continued to be effective for this problem.

Inasmuch as vertigo was shown in service and has been shown by the Veteran's statement to have continued since service separation, the criteria for service connection for this disability are satisfied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.

Chronic Bronchitis

The Veteran states that he was treated for and diagnosed with bronchitis while aboard the USS Concord from 2005 to 2007.  Service treatment records show that in February 2005 he complained of sore throat and a productive cough which interrupted his sleep.  He was diagnosed with pharyngitis and returned to full duty.  Pulmonary function testing conducted in December 2008 was normal.

The Veteran has argued that he was diagnosed with chronic bronchitis in service and that his symptoms have continued ever since.  Specifically, he has asserted that he has a long-term productive cough, which regularly causes him to spit up phlegm into a towel when he awakens in the morning.  At the August 2010 VA examination for respiratory disabilities, the Veteran described the symptoms of allergic rhinosinusitis, but did not discuss bronchitis or coughing at all.  

A review of the service treatment records show that he frequently complained of a productive cough and spitting up phlegm in service, but that this symptom was described by both the Veteran and his treating physicians as being related to his gastroesophageal reflux disease (GERD).  (See treatment records dated in July 2009 and September 2009).  In addition, at the September 2011 VA examination for gastrointestinal disabilities, the Veteran reported that he began coughing out "phlegm" about 10 years earlier and that he still woke up in the middle of the night with coughing fits.  The examiner attributed these symptoms to reflux and included them in the assessment of the impact of GERD on the Veteran's ability to work.  The Veteran has been granted service connected disability for GERD, which is currently rated as 10 percent disabling.

The Veteran's current treatment records do not indicate any diagnosis of or treatment for bronchitis since service separation.  His written pleadings in this matter refer to his diagnosis in service and symptoms of coughing, but do not discuss any post-service treatment for bronchitis.

Inasmuch as all of the evidence of record relates the symptoms complained of by the Veteran as resulting from chronic bronchitis to the service-connected disability of GERD, the Board does not consider those symptoms to be of any significance with respect to his claim for chronic bronchitis.  Absent the symptoms of daily productive cough and spitting up phlegm, there is no evidence that the Veteran suffers from, or at any time during the appeals period has suffered from, chronic bronchitis.  As such, under Brammer, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Bilateral Knee Disorder

The Veteran's service treatment records show that he was treated for left knee pain in September 1999 after climbing Mount Fuji.  At the time he had full range of motion but there was tenderness to palpation at the lateral epicondyle and the lateral collateral ligament.  The provider diagnosed left lateral epicondylitis and with lateral collateral ligament sprain and assigned a light duty profile for 5 days.  

The Veteran's post-service medical treatment records do not indicate any treatment or diagnosis for problems with either knee.  His written pleadings in this matter reference the diagnosis and treatment in service but do not mention any treatment or symptoms since service.  None of the VA examinations conducted since service separation contains any discussion of pain in either knee.

Inasmuch as there is no evidence of a current disability of either knee, there can be no valid claim of service connection for knee problems under Brammer.  3 Vet. App. 223, 225 (1992).  The Veteran is shown to have had an injury in service in September 1999; however, during the next nearly 10 years of active duty service, there is no evidence of an ongoing problem.  As such, the injury is deemed to have been acute and transitory.  Since no current injury or disability has been shown at any point during the appeals period, the claim must be denied.

Effective Date

Except as otherwise provided, the effective date of an evaluation and award of a claim for increased disability rating will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  If a claim for increased disability rating is received within one year from the earliest date as of which it is factually ascertainable that an increase in disability had occurred, then that date shall be the effective date; otherwise, it will be the date on which the claim was received.  38 C.F.R. § 3.400(o)(2).   

The Veteran is insistent that the effective date assigned should be the effective date of the grant of service connection.  The effective date of the grant of service connection does not control all future increased ratings.  See generally 38 C.F.R. § 3.400.  Any subsequent rating increases are dependent on the Veteran making a claim for increase and on whether there is evidence of a worsened disability prior to the date that claim is received.  38 U.S.C.A. § 3.400(o)(2).

In this instance, the Veteran applied for and was granted service connection for a low back disability.  A rating decision issued in January 2011 assigned a 20 percent disability rating for the low back, effective May 1, 2010.  The Veteran did not file an appeal of the assigned rating or any additional evidence contesting the rating assigned within one year of the rating decision.  As a result, the rating of 20 percent became final.

In May 2012, the Veteran filed a claim for increased disability rating for his low back disability.  The claim was received on May 11, 2012, which is the effective date of the rating increase to 40 percent.  There is no evidence of record which shows any evidence of worsening of the low back disability between the January 2011 rating decision and the claim for increase in May 2012.  Therefore, the date of claim is the appropriate effective date for the increased disability rating.  38 C.F.R. § 3.400(o)(2).

In reaching the above conclusion, the Board considered the provisions of 38 C.F.R. § 3.157, in which in certain cases reports of treatment may serve as an informal claim.  In this case, however, there are no reports of treatment that could be construed as an intent to apply for a higher evaluation for a low back disability.


ORDER

Entitlement to service connection for vertigo is granted.

Entitlement to service connection for chronic bronchitis is denied.

Entitlement to service connection for knee problems is denied.

Entitlement to an effective date prior to May 11, 2012 for assignment of a 40 percent disability rating for a low back disability is denied.


REMAND

The Veteran seeks service connection for pernicious anemia, also claimed as Vitamin B12 deficiency.  While he has been afforded VA examinations with respect to his claim, they have been focused on his complaints of numbness and tingling in the upper arms.  No clear opinion as to the onset and/or etiology of pernicious anemia or Vitamin B12 deficiency has been obtained.  As such a new VA opinion is necessary on remand.

The Veteran's service treatment records do show elevated MCV and MCHC values, which can be related to pernicious anemia.  Records also show that the Veteran was prescribed a proton pump inhibitor in service to treat his GERD, which can result in changes in blood test results.  As these incidents in service may be related to the current diagnosis of pernicious anemia, they should be considered in the opinion.


Accordingly, the case is REMANDED for the following action:

1. Obtain a new opinion or, if deemed necessary, a new examination regarding the Veteran's claim of service connection for pernicious anemia and/or Vitamin B12 deficiency.  The examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the currently diagnosed pernicious anemia/Vitamin B12 deficiency had its onset in service or is otherwise the result of service or any service-connected disability.

The examiner is asked to comment on the Veteran's reported history of Vitamin B12 deficiency, to include as provided to the VA examiners in February 2011 and February 2012.  The examiner should address the significance, if any, of the elevated MCV and MCHC readings shown on the May 2008 lab tests, as well as any other relevant lab test results during service.  The examiner should address the impact, if any, of the Veteran's service-connected GERD and any treatments for GERD, to include prescription proton pump inhibitors and/or surgery.

The examiner is asked to comment as to whether the evidence indicates that the Veteran suffers from pernicious anemia or Vitamin B12 deficiency and the distinguishing characteristics of each condition.

The examiner should review the entire claims file and should state in the opinion provided that the claims file has been reviewed.  If an in-person examination is deemed necessary, any relevant diagnostic testing should be included.

The examiner should provide a written explanation or rationale for any opinions offered.  To the extent that specific medical journal articles or treatises are relied upon for the opinions or rationale, full citations or copies of the sources should be provided with the opinion.

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


